                                                                                             FILED
                       IN THE UNITED STATES DISTRICT COURT
                                                                                          JAN 3 1 2020
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                          Norfolk Division
                                                                                    CLERK, U.S. DISTRICT COURT
                                                                                            NORFOLK. VA



DEBORAH AHO SMITH,

               Plaintiff,

V.                                                             CIVIL ACTION NO.2:19-cv-469

SCHOOL BOARD OF THE
CITY OF VIRGINIA BEACH,

               Defendant.


                            MEMORANDUM OPINION AND ORDER

       Before the Court is Defendant School Board of the City of Virginia Beach's("Defendant")

Motion to Dismiss under Federal Rule of Civil Procedure 12(b)(6). ECF Nos. 18-19. Also, before

the Court is Defendant's request to consolidate all counts in the Complaint. Id. Having reviewed

the Parties' filings in this case, the Court finds that this matter is ripe for judicial determination.

For the reasons set forth below. Defendant's Motion to Dismiss is GRANTED. The Coiut also

grants Defendant's request to consolidate Counts 2 through 4.

                     I.     FACTUAL AND PROCEDURAL HISTORY

        According to Defendant's policies and regulations, all teachers are required to serve an

initial probationary term of service for three years. ECF No. 17 at ^ 11; Exhibit ("Ex.") 6. The

school board has the option to extend a teacher's probationary period for an additional two years.

ECF No. 17 at H 12; Ex.6. After a teacher completes the probationary period, that teacher is entitled

to a continuing contract during good behavior and competent service. Id. at ^ 14. If the school

board decides not to renew a teacher's contract, the school board must provide "written notice of

nonrenewal of the probationary contract" on or before June 15 of each year. ECF No. 17 at          15.



                                                  1
If no notice is provided, the teacher is entitled to a contract for the following year in accordance

with local salary stipulations including increments. M at T| 16.

         Plaintiff Deborah Aho Smith ("Plaintiff) was employed by Defendant from September

15,2013 until in or about June 2018. Id. at TIH 17-29. During the 2017-2018 school year. Plaintiff

was under a written contract as a 10"' grade English Teacher at Kempsville High School. Id. at H

27. This was Plaintiffs fifth teaching service year with Defendant and her second year as an

English Teacher at Kempsville High School. Id. at          24-27.

         In the Spring of2018, Plaintiff taught the "Stereotype Lesson," a lesson to teach students

the meaning ofstereotypes. Id. at        40,45. As part ofthe lesson, students identified various racial,

ethnic, and social groups such as "Blacks, Asians,jocks, cheerleaders and 'courtyard kids.'" Id. at

H 47. The name of each group was written at the top ofa large Post-It note, and each student wrote

stereotypes on the Post-It note for each group. Id. at             48-54. Afterwards, Plaintiff had a

discussion with students focusing on the fact that stereotypes were inaccurate and inappropriate.

Id. at    55. During the lesson, a student took a photo of the Post-It note that was labeled for

"Blacks."Id. at^ 57. This photo was eventually posted on social media. Id. at^ 60. Defendant then

received a complaint regarding Plaintiffs "Stereotype Lesson" from a parent and several people

contacted WAVY news which later published an article about the incident. Id. at Tm 61-66.

Plaintiff was placed on administrative leave while Defendant investigated. Id. at T] 73. Defendant

ultimately fired Plaintiff. See id. at     79-85.

         On September 10, 2019, Plaintiff initiated suit against Defendant claiming unlawful

discrimination on the basis of race in violation of Title VII of the Civil Rights Act of 1964, as

amended,42 U.S.C. § 2000e, et seq ("Title Vll"), and the Civil Rights Act of 1866, 42 U.S.C. §

("Section 1981),and breach ofcontract. ECF No. 1. After Defendant filed a Motion to Dismiss for
failure to state a claim for race discrimination under 42 U.S.C. § 1981, Plaintiff voluntarily

dismissed this claim. ECF Nos. 5, 10. Plaintiff filed her First Amended Complaint on December

9, 2019. ECF Nos. 16, 17. In the First Amended Complaint, Plaintiff maintains her race

discrimination claim under Title VII and breach of contract claims. ECF No. 17. Specifically,

Plaintiff alleges the following: Race Discrimination in violation of Title VII(Count 1); Breach of

Contract by Dismissal Without Good and Just Cause Required under Virginia Code § 22.1-307

(Count 2); Breach of Contract By Dismissal Without Good Cause Required Under Policy 4-2

(Count 3); Breach of Contract By Inconsistent and Unfair Application of Disciplinary Action

Required Under Policy 4-2(Count 4); and Breach of Contract By Failure to Issue Contract for

2018-2019 School Year(Count 5). Id.

        On December 13,2019,Defendant filed a Motion to Dismiss Count 5 ofthe First Amended

Complaint for failure to state a claim. ECF Nos. 18-19. Defendant also requested that Counts 2

through 4 be combined into one count for breach ofcontract. ECF No. 19. Plaintiff opposed both

the motion and the request to combine Counts 2 through 4 on December 26, 2019. ECF No. 21.

On December 31, 2019, Defendant replied. Having been fully briefed, this matter is now ripe for

judicial review.

                                 II.    LEGAL STANDARD

        Federal Rule of Civil Procedure 12(b)(6) provides for dismissal of actions that fail to state

a claim upon which relief can be granted. The United States Supreme Court has stated that in

order "[t]o survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to 'state a claim to relief that is plausible on its face.'" Ashcroft v. Iqbal, 556

U.S.662,678(2009)(quoting Bell Atl. Corp. v. Twombly,550 U.S. 544,570(2007)). Specifically,

"[a] claim has facial plausibility when the plaintiff pleads factual content that allows the court to
draw the reasonable inference that the defendant is liable for the misconduct alleged." Id. at 678.

Moreover, at the motion to dismiss stage, the court is bound to accept all of the factual allegations

in the complaint as true. Id. However,"[t]hreadbare recitals ofthe elements of a cause of action,

supported by mere conclusory statements, do not suffice." Id. Assessing the claim is a "context-

specific task that requires the reviewing court to draw on its judicial experience and common

sense." Id. at 679. In considering a Rule 12(b)(6) motion to dismiss, a Court may "consider

documents attached to the complaint... as well as those attached to the motion to dismiss,so long

as they are integral to the complaint and authentic." Sec'y of State for Defense v. Trimble

Navigation Ltd.,484 F.3d 700, 705(4th Cir. 2007); see also Fed. R. Civ. P. 10(c).

                                     III.   DISCUSSION


           a. Dismissal ofCount 5

       Count 5 ofPlaintiffs First Amended Complaint alleges Defendant breached its contract by

failing to issue contract for 2018-2019 school year which is mandated by Virginia Code § 22.1-

304(A). ECF No 17 at T] 110-111. The elements of a breach of contract action in the

Commonwealth of Virginia require a plaintiff to prove the following: (1) a legally enforceable

obligation;(2)the defendant's violation or breach of that obligation; and (3)injury or damage to

plaintiff caused by the breach ofthe obligation. Ulloa v. QSP, Inc., 624 S.E.2d 43,48(Va. 2006);

see also Ostrem v. Arlington Cty. Sch. Bd., No. l:18-CV-746,2019 WL 6188278, at *6(E.D. Va.

Nov. 19, 2019). The parties dispute whether Defendant had a legally enforceable obligation to

"issue" Plaintiff a contract for the 2018-2019 school year. Defendant argues that there is no

contractual obligation that Defendant "issue" a contract, and that this obligation is neither cited in

law nor its school regulation. ECF No. 19 at 7-8. Plaintiff argues that Virginia Code § 22.1-
304(A) supports the "issuance" of a new contract if a school board fails to notify a teacher of

nonrenewal. ECF No.20 at 2-5.


       Virginia Code § 22.1-304(A)requires a school board to provide teachers "written notice of

nonrenewal ofthe probationary contract...on or before June 15 ofeach year." This notice of non-

renewal ofthe contract is incorporated into Defendant's Policy 4-57.1. Ex. 10 at ^ 6. If the school

board fails to give notice to a teacher by June 15, that teacher "shall be entitled to a contract for

the ensuing year in accordance with local salary stipulations including increments." Virginia Code

§ 22.1-304(A). Virginia Code § 22.1-302 provides that the school board should provide all

teachers, except those temporarily employed, with a written contract, before he or she enters upon

his or her duties. Both parties must sign the contract, and both parties are provided a copy of the

contract. Virginia Code § 22.1-302. Thus, all employment contracts with teachers, whether annual

or continuing, should be in writing. See also 8 Virginia Administrative Code("VAC")20-441-40.

       Outside of the nonrenewal context, Virginia school boards have broad discretion in

dismissing employees.See Lee v. Albemarle Cty. Sch. Bd.,648 F. Supp. 744,749(W.D. Va. 1986),

affd, 829 F.2d 1120 (4th Cir. 1987). Virginia Code § 22.1-307 provides that "[t]eachers may be

dismissed for incompetency, immorality, noncompliance with school laws and regulations...or

other good and just cause." Defendant's policy 4-2 also provides that "[djisciplinary action shall

be consistently and fairly applied and shall be taken only for good reason."

       According to the Complaint, Plaintiff had a continuing contract with Defendant. ECF No.

17 at H 11-16. Contrary to Virginia law. Defendant failed to provide Plaintiff a notice of

nonrenewal for the 2018-2019 school year. Id. at TI 30. The statute is clear that the remedy for a

failure to provide notice of nonrenewal is an entitlement to a contract for the following year.

Virginia Code § 22.1-304(A); Sch. Bd. of City ofNorfolk v. Giannoutsos, 380 S.E.2d 647 (Va.
1989)(noting that a probationary school teacher's sole remedy for a school board's violation of

statute requiring notice of nonrenewal was entitlement to contract for the ensuing year). Thus,

Plaintiff was entitled to a contract for the 2018-2019 school year, and based on Virginia law, that

contract should have been provided in writing. See Virginia Code § 22.1-302; see also 8 Virginia

Administrative Code("VAC")20-441-40.

       However, Defendant has broad discretion in dismissing employees for "other or just

cause." Virginia Code § 22.1-307. It follows then that in the absence of a notice of nonrenewal.

Plaintiff is entitled to a contract for the following year if Plaintiff is not otherwise dismissed for

good cause. Whether Plaintiff was dismissed for good cause under Virginia law or for good reason

under Defendant's policy, is at the heart ofPlaintiffs breach ofcontract claim. In fact, Count 2 of

Plaintiffs First Amended Complaint alleges Breach of Contract by Dismissal without Good and

Just Cause required under Virginia Code § 22.1-307, and Count 3 alleges Dismissal without Good

Cause Required Under Policy 4-2. Thus, the allegation in Count 5 is linked to the allegations in

Counts 2 and 3. Outside of a determination about whether Defendant dismissed Plaintiff for good

cause or reason. Count 5 does not specifically state an obligation on behalfof Defendant. In other

words. Defendant is not obligated to issue a written contract if Plaintiff is otherwise dismissed for

good cause or good reason. Thus, Count 5 is not a legally enforceable obligation, and therefore

does not state a claim for breach ofcontract. Count 5 is therefore dismissed.

       b. Merger ofCounts 2through 4

       The Court now considers whether merger of Counts 2 through 4 is appropriate in this case.

When two or more counts in a complaint contain the same factual allegations, legal theory, and

request the same relief, a court may merge these counts. See Fed. R. Civ. P. 8(e)("[p]leadings must

be construed so as to do justice"); see also Planate Mgmt. Grp., LLC v. United States, 139 Fed.
Cl. 61, 73-74(2018)(noting that two or more counts in a complaint may be merged when they

contain the same factual allegations and request the same relief). Labeling a claim differently"does

not alter its fundamental nature." See Plamte Mgmt. Grp., LLC, 139 Fed. Cl. at 73-74.

       Counts 2 through 4 in Plaintiffs First Amended Complaint each state a breach ofcontract

claim based on different provisions in the Plaintiffs employment contract. Specifically, Count 2

alleges Defendant breached Plaintiffs employment contract when it dismissed her without good

and just cause which is required under Virginia law. ECF No. 17 at 20-21. Count 3 alleges

Defendant breached Plaintiffs employment contract when it dismissed her without good cause as

required under Policy 4-2. Id. at 21- 22. And Count4 alleges that Defendant breached Plaintiffs

employment contract by inconsistent and unfair application of disciplinary action required under

Policy 4-2. Id. at 22-23. The fundamental nature of each count is whether Defendant breached

Plaintiffs employment contract when it dismissed her. Thus, the subject of Plaintiffs breach of

contract claim is Plaintiffs employment contract with Defendant, and Plaintiffs employment

contract requires compliance with both Virginia law and Defendant's policies. Furthermore,

Counts 2 through 4 rely on the same factual allegations, legal theory, and request the same relief.

Thus, given the fact that Counts 2 through 4 are based on a single employment contract, rely on

the same factual allegations, and request the same relief, the Court finds that it is appropriate for

Counts 2 through 4 to be combined into a single count(Count 2)for breach of contract.

                                    IV.    CONCLUSION

       Based on the foregoing reasons. Defendant's Motion to Dismiss Count 5 of the First

Amended Complaint is GRANTED. Defendant's request to merge Counts 2 through 4 is also

GRANTED. Therefore, the First Amended Complaint has a single count("Count 2")for Breach

of Contract.
>   9'




               The Court DIRECTS the Clerk to provide a copy of this Order to the parties.

         IT IS SO ORDERED.



         Norfolk Vkgrnia
         January^ 2020                                             United States District Juda
